 



Exhibit 10.1
SEVERANCE AGREEMENT
     SEVERANCE AGREEMENT (this “Agreement”) dated as of August 2, 2007, by and
between BIOSCRIP, INC., a Delaware corporation, with its principal place of
business at 100 Clearbrook Road, Elmsford, New York 10523 (hereinafter referred
to as the “Company”), and Stanley G. Rosenbaum, residing at 9666 Via Grandezza
East, Wellington, FL 33411 (hereinafter referred to as the “Executive”).
     WHEREAS, the Executive and the Company are parties to an employment offer
letter dated as of June 21, 2006 (the “Offer Letter”)
     WHEREAS, pursuant to the terms of the Offer Letter the Executive and the
Company entered into a severance letter agreement dated as of that same date
pursuant to which the Executive is entitled to severance payments equal to
18 months of salary in the event of the termination of his employment with the
Company under certain circumstances (the “Severance Letter”);
     WHEREAS, the Company wishes to modify Executive’s severance arrangement
with the Company to provide Executive with the severance payment protection set
forth in this agreement upon the termination of the Executive’s employment with
the Company;
     Accordingly, the parties hereto agree as follows:
     1. Severance upon Death or Disability.
     1.1. Termination upon Death. If the Executive dies while employed by the
Company: (i) the Executive’s estate or beneficiaries shall be entitled to
receive any salary and other benefits (including bonuses awarded or declared but
not yet paid) earned and accrued prior to the date of termination and
reimbursement for expenses incurred prior to the date of termination; (ii) all
fully vested and exercisable stock options (“Options”) previously or hereafter
granted by the Company to Executive under any bonus program and held by the
Executive may be exercised by his estate for a period of one (1) year from and
after the date of the Executive’s death; (iii) any restricted stock units
(“Restricted Stock Units”) granted under any bonus program or otherwise granted
shall vest and be free from restrictions on transferability (other than
restrictions on transfer imposed under Federal and State securities laws);
(iv) any shares of common stock granted (“Stock Grants”) to Executive under any
bonus program that are subject to forfeiture shall become non-forfeitable and
shall be fully vested and transferable; and (v) the Executive’s estate and
beneficiaries shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder. Notwithstanding anything to the contrary contained in this
Section 1.1, it is expressly understood and agreed that nothing in the foregoing
clause (v) shall restrict the ability of the Company to amend or terminate any
benefits plans and programs from time to time in its sole and absolute
discretion; provided, however, that the Company shall in no event be required to
provide any coverage under such benefit plans and programs after such time as
the Executive becomes entitled to coverage under the benefit plans and programs
of another employer or recipient of the Executive’s services (and provided,
further, that such entitlement shall be determined without regard to any
individual waivers or other arrangements).

 



--------------------------------------------------------------------------------



 



     1.2. Severance upon Disability. Upon termination of employment by virtue of
Executive’s disability, (i) the Executive shall receive salary and other
benefits (including bonuses awarded but not yet paid) earned and accrued prior
to the effective date of the termination of employment and reimbursement for
expenses incurred prior to the effective date of the termination of employment;
(ii) all fully vested and exercisable Options previously or hereafter granted
and held by the Executive may be exercised by the Executive or his estate or
beneficiaries for a period of one (1) year from and after the date of the
Executive’s disability; (iii) any Restricted Stock Units granted under any bonus
program or otherwise granted shall vest and be free from restrictions on
transferability (other than restrictions on transfer imposed under Federal and
State securities laws); (iv) any Stock Grants made to Executive under any bonus
program that are subject to forfeiture shall become non-forfeitable and shall be
fully vested and transferable; (v) if the Executive’s disabilities shall
continue for a period of six (6) months after his termination, the Executive
shall receive for a period for two (2) years after termination of employment
(A) the annual salary that the Executive was receiving at the time of such
termination of employment (“Annual Salary”), less the gross proceeds paid to the
Executive on account of Social Security or other similar benefits and Company
provided long-term disability insurance, payable in accordance with the
customary payroll practices of the Company applicable to senior executives, in
installments not less frequently than monthly; and (B) such continuing coverage
under the benefit plans and programs the Executive would have received in the
absence of such termination, including, without limitation, coverage under any
health insurance plans or programs which are available or provided to senior
executives of the Company generally, in each case to the extent that the
Executive is eligible under the terms of such plans or programs; it being
expressly understood and agreed that nothing in this clause (v) shall restrict
the ability of the Company to amend or terminate such benefits plans and
programs from time to time in its sole and absolute discretion; provided,
however, that the Company shall in no event be required to provide any coverage
under such benefit plans and programs after such time as the Executive becomes
entitled to coverage under the benefit plans and programs of another employer or
recipient of the Executive’s services (and provided, further, that such
entitlement shall be determined without regard to any individual waivers or
other arrangements); and (vi) the Executive shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.
     2. Severance in the Event of Certain Terminations of Employment
     2.1. Termination for “Cause”; Termination of Employment by the Executive
Without Good Reason.
     2.1.1. For purposes of this Agreement, “Cause” shall mean (i) the
Executive’s conviction of a felony or a crime of moral turpitude; or (ii) the
Executive’s commission of unauthorized acts intended to result in the
Executive’s personal enrichment at the material expense of the Company; or
(iii) the Executive’s material violation of the Executive’s duties or
responsibilities to the Company which constitute willful misconduct or
dereliction of duty.
     2.1.2. If the Company terminates the Executive for Cause, (i) the Executive
shall receive Annual Salary and other benefits (including bonuses awarded or
declared but not yet paid) earned and accrued prior to the effective date of the
termination of employment (and reimbursement for expenses incurred prior to the
effective date of the termination of employment); (ii) all vested and unvested

2



--------------------------------------------------------------------------------



 



options shall lapse and terminate immediately and may no longer be exercised;
(iii) any Restricted Stock Units shall terminate immediately; (iv) any Stock
Grants made to Executive under any bonus program that are subject to forfeiture
shall be immediately forfeited; and (v) the Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.
     2.1.3. The Executive may terminate his employment upon written notice to
the Company which specifies an effective date of termination not less than
30 days from the date of such notice. If the Executive terminates his employment
and the termination is not covered by Sections 1, 2.2, or 2.3 (i.e. termination
by the Executive without Good Reason) hereof, (i) the Executive shall receive
Annual Salary and other benefits (including bonuses awarded or declared but not
yet paid) earned and accrued prior to the effective date of the termination of
employment (and reimbursement for expenses incurred prior to the effective date
of the termination of employment); (ii) all fully vested and exercisable options
granted by the Company to the Executive under any bonus program or otherwise and
held by the Executive may be exercised by the Executive for a period of 30 days
from and after the date of the Executive’s effective date of termination;
(iii) any Restricted Stock Units hereafter granted shall terminate immediately;
(iv) any Stock Grants made to Executive under any bonus program that are subject
to forfeiture shall be immediately forfeited; and (v) the Executive shall have
no further rights to any compensation or other benefits hereunder on or after
the termination of employment, or any other rights hereunder.
     2.2. Termination Without Cause; Termination for Good Reason.
     2.2.1. For purposes of this Agreement, “Good Reason” shall mean the
existence of any one or more of the following conditions that shall continue for
more than 45 days following written notice thereof by the Executive to the
Company: (i) the material change in or reduction of the Executive’s authority,
duties and responsibilities, or the assignment to the Executive of duties
materially inconsistent with the Executive’s position or positions with the
Company; (ii) a reduction in the Executive’s then current Annual Salary without
the Executive’s consent; or (iii) the relocation of the Executive’s principal
location of employment more than fifty (50) miles from the Executive’s current
site without the Executive’s consent.
     2.2.2. If the Company terminates the Executive’s employment and the
termination is not covered by Section 1, 2.1 or 2.3 (i.e. termination by the
Company without Cause) hereof: (i) the Executive shall receive Annual Salary and
other benefits (including bonuses awarded but not yet paid) earned and accrued
under this Agreement prior to the effective date of the termination of
employment (and reimbursement for expenses incurred prior to the effective date
of the termination of employment); (ii) the Executive shall receive for two
(2) years after termination of employment, (A) the Annual Salary that the
Executive was receiving at the time of such termination of employment, payable
in accordance with the customary payroll practices of the Company applicable to
senior executives, in installments not less frequently than monthly, and
(B) such continuing coverage under the benefit plans and programs the Executive
would have received in the absence of such termination, including, without
limitation, coverage under any health insurance plans or programs which are
available or provided to senior executives of the Company generally, in each
case to the extent that the Executive is eligible under the terms of such plans
or programs; it being expressly understood and agreed that nothing in this
clause (ii) shall restrict the ability of the Company to amend or terminate

3



--------------------------------------------------------------------------------



 



such benefits plans and programs from time to time in its sole and absolute
discretion; provided, however, that the Company shall in no event be required to
provide any coverage under such benefit plans and programs after such time as
the Executive becomes entitled to coverage under the benefit plans and programs
of another employer or recipient of the Executive’s services (and provided,
further, that such entitlement shall be determined without regard to any
individual waivers or other arrangements); (iii) all outstanding unvested
Options previously or hereafter granted to the Executive and held by the
Executive shall vest and become immediately exercisable and shall otherwise be
exercisable in accordance with their terms and the Executive shall become vested
in any pension or other deferred compensation other than pension or deferred
compensation under a plan intended to be qualified under Section 401(a) or
403(a) of the Internal Revenue Code of 1986, as amended; (iv) any Restricted
Stock Units granted under any bonus program or otherwise granted shall vest and
be free from restrictions on transferability (other than restrictions on
transfer imposed under Federal and State securities laws); (v) any Stock Grants
made to Executive under any bonus program that are subject to forfeiture shall
become non-forfeitable and shall be fully vested and transferable; and (vi) the
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.
     2.2.3. If the Executive terminates his employment for Good Reason and such
termination is not covered by Section 2.3 hereof (i.e. termination for Good
Reason and not in connection with a Change of Control), (i) the Executive shall
receive Annual Salary and other benefits (including bonuses awarded but not yet
paid) earned and accrued prior to the effective date of the termination of
employment (and reimbursement for expenses incurred prior to the effective date
of the termination of employment); (ii) the Executive shall receive for a period
of two (2) years after termination of employment (A) the Annual Salary that the
Executive was receiving at the time of such termination of employment, payable
in accordance with the customary payroll practices of the Company applicable to
senior executives, in installments not less frequently than monthly, and
(B) such continuing coverage under the benefit plans and programs the Executive
would have received in the absence of such termination, including, without
limitation, coverage under any health insurance plans or programs which are
available or provided to senior executives of the Company generally, in each
case to the extent that the Executive is eligible under the terms of such plans
or programs; it being expressly understood and agreed that nothing in this
clause (ii) shall restrict the ability of the Company to amend or terminate such
benefits plans and programs from time to time in its sole and absolute
discretion; provided, however, that the Company shall in no event be required to
provide any coverage under such benefit plans and programs after such time as
the Executive becomes entitled to coverage under the benefit plans and programs
of another employer or recipient of the Executive’s services (and provided,
further, that such entitlement shall be determined without regard to any
individual waivers or other arrangements); (iii) all outstanding unvested
Options previously or hereafter granted to the Executive under any benefit
program shall vest and become immediately exercisable and shall otherwise be
exercisable in accordance with their terms and the Executive shall become vested
in any pension or other deferred compensation other than pension or deferred
compensation under a plan intended to be qualified under Section 401(a) or
403(a) of the Internal Revenue Code of 1986, as amended; (iv) any Restricted
Stock Units granted under any bonus program or otherwise granted shall vest and
be free from restrictions on transferability (other than restrictions on
transfer imposed under Federal and State securities laws); (v) any Stock Grants
made to Executive under any bonus program that are subject to forfeiture shall
become non-forfeitable and shall be fully vested and transferable; and (vi) the
Executive shall have no further rights to any other

4



--------------------------------------------------------------------------------



 



compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder.
     2.3. Severance upon a Termination after Change of Control.
     2.3.1. For purposes of this Agreement, “Change of Control” means the
occurrence of one or more of the following: (i) a “person” or “group” within the
means the meaning of sections 13(d) and 14(d) of the Securities and Exchange Act
of 1934 (the “Exchange Act”) becomes the “beneficial owner” (within the meaning
of Rule l3d-3 under the Exchange Act) of securities of the Company (including
options, warrants, rights and convertible and exchangeable securities)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities in any one or more transactions unless approved by at
least two-thirds of the Board of Directors then serving at that time; provided,
however, that purchases by employee benefit plans of the Company and by the
Company or its affiliates shall be disregarded; or (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the operating assets of the
Company; or (iii) a merger or consolidation, or a transaction having a similar
effect, where (A) the Company is not the surviving corporation, (B) the majority
of the common stock of the Company is no longer held by the stockholders of the
Company immediately prior to the transaction, or (C) the Company’s common stock
is converted into cash, securities or other property (other than the common
stock of a company into which the Company is merged), unless such merger,
consolidation or similar transaction is with a subsidiary of the Company or with
another company, a majority of whose outstanding capital stock is owned by the
same persons or entities who own a majority of the Company’s common stock at
such time; or (iv) at any annual or special meeting of stockholders of the
Company at which a quorum is present (or any adjournments or postponements
thereof), or by written consent in lieu thereof, directors (each a “New
Director” and collectively the “New Directors”) then constituting a majority of
the Company’s Board of Directors shall be duly elected to serve as New Directors
and such New Directors shall have been elected by stockholders of the Company
who shall be an (I) “Adverse Person(s)”; or (II) “Acquiring Person(s)” (as each
of the terms set forth in (I) and (II) hereof are defined in that certain
Amended and Restated Rights Agreement, dated as of December 3, 2002, between the
Company and American Stock Transfer & Trust Company, as Rights Agent).
     2.3.2. If within the one (1) year period commencing upon any Change of
Control, the Executive is terminated by the Company or a successor entity and
the termination is not covered by Section 1 or 2.1 (i.e. termination other than
as a result of death, disability or for cause) hereof, or, within such one
(1) year period, the Executive elects to terminate his employment after the
Company or a successor entity materially reduces or changes the Executive’s
authority, duties and responsibilities, or assigns the Executive duties
materially inconsistent with the Executive’s position or positions with the
Company or a successor entity immediately prior to such Change of Control,
(i) the Executive shall receive Annual Salary and other benefits (including
bonuses awarded or declared but not yet paid) earned and accrued under this
Agreement prior to the effective date of the termination of employment (and
reimbursement for expenses incurred prior to the effective date of the
termination of employment); (ii) the Executive shall receive (A) for two
(2) years after termination of employment; the Annual Salary that the Executive
was receiving at the time of such termination of employment, payable in
accordance with the customary payroll practices of the Company applicable to
senior executives, in installments not less frequently than monthly, and (B) for
two (2) years after termination of employment, such continuing coverage under
the benefit plans and programs the

5



--------------------------------------------------------------------------------



 



Executive would have received in the absence of such termination, including,
without limitation, coverage under any health insurance plans or programs which
are available or provided to senior executives of the Company generally, in each
case to the extent that the Executive is eligible under the terms of such plans
or programs; it being expressly understood and agreed that nothing in this
clause (ii) shall restrict the ability of the Company to amend or terminate such
benefits plans and programs from time to time in its sole and absolute
discretion; provided, however, that the Company shall in no event be required to
provide any coverage under such benefit plans and programs after such time as
the Executive becomes entitled to coverage under the benefit plans and programs
of another employer or recipient of the Executive’s services (and provided,
further, that such entitlement shall be determined without regard to any
individual waivers or other arrangements); (iii) all outstanding unvested
Options previously or hereafter granted under any bonus program or otherwise and
held by the Executive shall vest and become immediately exercisable and shall
otherwise be exercisable in accordance with their terms and the Executive shall
become vested in any pension or other deferred compensation other than pension
or deferred compensation under a plan intended to be qualified under Section
401(a) or 403(a) of the Internal Revenue Code of 1986, as amended; (iv) any
Restricted Stock Units previously or hereafter granted under any bonus program
or otherwise granted shall vest and be free from restrictions on transferability
(other than restrictions on transfer imposed under Federal and State securities
laws); (v) any Stock Grants made to Executive under any bonus program that are
subject to forfeiture shall become non-forfeitable and shall be fully vested and
transferable; and (vi) the Executive shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment or
any other rights hereunder.
     3. Other Provisions.
     3.1. Severabilitv. If it is determined that any of the provisions of this
Agreement, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full effect, without regard to the invalid portions thereof.
     3.2. Enforceability; Jurisdictions. Any controversy or claim arising out of
or relating to this Agreement or the breach of this Agreement that is not
resolved by Executive and the Company (or its subsidiaries or affiliates, where
applicable) shall be submitted to arbitration in New York, New York in
accordance with New York law and the procedures of the American Arbitration
Association. The determination of the arbitrator(s) shall be conclusive and
binding on the Company (or its subsidiaries or affiliates, where applicable) and
Executive and judgment may be entered on the arbitrator(s)’ award in any court
having jurisdiction. The cost of any arbitration hereunder shall be borne by the
Company.
     3.3. Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:

6



--------------------------------------------------------------------------------



 



(i) If to the Company, to:
BioScrip, Inc.
100 Clearbrook Road
Elmsford, New York 10523
Attention: Assistant General Counsel
with a copy to:
King & Spalding, LLP
1180 Peachtree Street
Atlanta, GA 30309
Attention: Shelly Sharp Blews
(ii) If to the Executive, to:
Stanley G. Rosenbaum
9666 Via Grandezza East
Wellington, FL 33411
Any such person may by notice given in accordance with this Section 3.3 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.
     3.4. Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.
     3.5. Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.
     3.6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPALS
OF CONFLICTS OF LAW.
     3.7. Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Company’s
assets or business, whether by merger, consolidation or otherwise, the Company
(without limiting the Executive’s rights under Section 2.3) may assign this
Agreement and its rights hereunder.

7



--------------------------------------------------------------------------------



 



     3.8. Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding required by law.
     3.9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
     3.10. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
     3.11. Survival. Anything contained in this Agreement to the contrary not
withstanding, the provisions hereof shall survive any termination of the
Executive’s employment hereunder.
     3.12. Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
     3.13. Supersedes Prior Agreements. Upon execution and delivery of this
Agreement, this Agreement shall supersede in its entirety any and all prior
agreements with respect to the Company’s and the Executive’s respective rights
and obligations upon the termination of the Executive’s employment with the
Company.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written.

                  BIOSCRIP, INC.            
 
               
By:
  /s/ Richard H. Friedman       /s/ Stanley G. Rosenbaum    
 
 
 
Richard H. Friedman,      
 
Stanley G. Rosenbaum    
 
  Chief Executive Officer            

9